949 F.2d 397
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Dale Angelo HILL, also known as Dale Angelo Callahan,Defendant-Appellant.
No. 91-1734.
United States Court of Appeals, Sixth Circuit.
Dec. 4, 1991.

Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This pro se Michigan prisoner, Dale Angelo Hill, moves for the appointment of counsel in his appeal from the order of the district court denying his motion for an extension of time to file a notice of appeal.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Hill moves this court for the appointment of counsel in his effort to directly appeal his conviction and sentence.   He pleaded guilty in the district court to conspiracy to distribute cocaine and heroin;  possession of cocaine;  and, use of firearm during and in relation to a felony drug offense.   He was sentenced to 168 months imprisonment and five years supervised release.   Approximately four months after judgment was entered, Hill moved for an extension of time to file a notice of appeal in the district court.   The court denied the motion as untimely.


3
The district court correctly denied the motion for the reasons set forth in the court's order denying Hill's motion for extension of time, as affirmed by this court under case number 91-1614.   Hill's motion for counsel is hereby denied and the order of the district court is affirmed.   Rule 9(b)(3), Rules of the Sixth Circuit.   Appellee's motion to hold in abeyance is hereby rendered moot.